Title: To James Madison from William Jarvis, 15 March 1803
From: Jarvis, William
To: Madison, James


					
						Sir,
						Lisbon 15th. March 1803.
					
					I had the pleasure to address You by the Brig Eunice, Capn. McCobb via Alexandria inclosing a duplicate of my letter by Captn. Gardner via New York, a triplicate of His Excellency’s letter, of the 7th. Ulto. a Copy of my answer, a duplicate of His Excellency’s Note, of the 8th. and a copy of my reply, also the list of the last half Year, the Lisbon & Bellem Port Charges, and my account against the U.S.  Part of the charges in it being such as probably not to come within any Provision made by Law, I shall leave them entirely at the discretion of Government, to allow or not.
					I was this day honored with the duplicate of your favor of the 14th. January, and by the same vessel received a letter for Mr. Pinckney, which I shall forward by Post Tomorrow.  I observe the appointment of Mr. Monroe as Envoy Extraordinary to Madrid & Paris.  The favorable termination of an embassy upon which depends the comfort & quiet of a large portion of our fellow Citizens is greatly desirable; and to negotiate an affair of so much difficulty and importance with a haughty imperious Court who scarcely acknowledge the possibility of their being wrong, and with a shrewd, subtle, intriguing Government who know no other measure of right & wrong than their own convenience or Interest, requires much ability and address.
					It is to be hoped that a Spirit of Justice, may in some instances however so far predominate, as that Success may attend the Mission.  I shall immediately make an application on the Subject of Mr. Snow’s letter.
					An English Man of War and  Frigates have arrived here from Madras, on their way touching at the Cape of Good Hope, from whence they have had a little upward of three months passage.  The Officers report, that a day or two before the Dutch were to be put in possession of the Cape, a Sloop of War arrived from England with orders to the English Commander not to give the Cape up until further orders.  The Dutch Soldiery were encamped without the Town.
					General Lannes Suite  arrived here Yesterday.  The Frigate coming to anchor after Sunset, was not saluted.  He came on Shore in a very private manner.  It is however reported that Don John de Almeida & the Visconde Anadia are to change places.  Some few say that a change is not to take place; but that Lannes is to make his official Communications only to the latter; I hope neither will prove the fact, for without this Government prostrating themselves before the General, it is to be apprehended that the Minister of so powerful a Nation will have more influence than will comport with the advantage of other Nations.
					Accompanying this are two letters from Mr. Pinckney, a copy of a Letter from Mr. O’Brien & a duplicate of the recapitulation of the semi-annual return.  With the highest consideration, I have the honor to be Sir your Mo: Hble Servt.
					
						William Jarvis
					
					
						P.S.  The most minute information was given to me by the English Government, that two persons had taken passage in a Schooner from London for this port having a large amount of forged Public paper of this  (Public Paper for half the amount of all payments is a legal tender).  A Boat was sent across to the Bar to Wait for her.  When she arrived last night she was boarded & the Men siesed.  On one was found 2,000$000 in a tin Box & after some search the rest was found between two Bottoms in their trunk.  It is said the Sum exceeded a Million of Mil reis.
					
					
						W. J.
					
					
						17th. I understood from the Intendant of the Customhouse that the forged Paper which was found had not yet been counted, but they being all in 20$000 Bills he judged from the Bulk that there are between 6 & 7 hundred thousand Cruzados.  The Bills & stamps were extremely well executed.
						The Packet arrived today & brings the Message from the King to the House of Commons, a paper containing which I have the honor to inclose.  It may prove a fine prelude to Mr Munroe’s Negotiation.
					
					
						W. J.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
